Cole, J.
— The counsel for appellant has favored us with an elaborate printed argument, in which he assails the “ act for the suppression of intemperance,” as “ opposed to the common weal of the State of Iowa and the United States,” and as “ in conflict with, and in violation of, the constitution of the State of Iowa and the constitution and laws of the United States.”
We regard these questions as settled by the former decisions of this court, and, in view of the large amount of business before us, must content ourselves with simply referring to and following them. Our House, No. 2 v. The State, 4 &. Greene, 172; Zumhoff v. The State, id. 526; Santo v. The State, 2 Iowa, 165.
It is, however, also urged, that the plea of defendant admitting the sale, and which was read in evidence on the trial, avers that the defendant was the owner, holder and possessor in the State, of said intoxicating liquor, at and prior to the passage of the law under which the prosecution was had. Even if this latter fact would constitute a defense, which we do not determine, yet it would not help the defendant’s case, because the transcript fails to show that the admissions and averments of the pleas were all the evidence — other testimony may have shown that he did not so own and possess them.
Affirmed.